             Case 5:21-cv-00465-J Document 1 Filed 05/07/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


 (1)        IAN RUPERT,                                           )
                                                                  )
                       Plaintiff,                                 )
                                                                  )                CIV-21-465-J
 vs.                                                              )
                                                                  )             COMPLAINT
 (1)    CREDIT CONTROL, LLC and                                   )   (Unlawful Debt Collection Practices)
 (2)    LVNV FUNDING, LLC                                         )
                                                                  )        JURY TRIAL DEMANDED
                       Defendant.



                                         COMPLAINT

       NOW COMES Plaintiff, Ian Rupert, and for his Complaint against Defendants, Credit

Control, LLC, and LVNV Funding, LLC, alleges as follows:

                                      INTRODUCTION

       1.      Plaintiff states a claim against Credit Control, LLC (“Credit Control”) and LVNV

Funding, LLC (“LVNV”) for violation of the Fair Debt Collection Practices Act, codified 15

U.S.C. § 1692 et seq. (hereinafter “FDCPA”), which was enacted in 1978.

       2.      Congress stated its findings and purpose of the FDCPA:

       (a) Abusive practices

                  There is abundant evidence of the use of abusive, deceptive,
                  and unfair debt collection practices by many debt collectors.
                  Abusive debt collection practices contribute to the number of
                  personal bankruptcies, to marital instability, to the loss of jobs,
                  and to invasions of individual privacy.

       (b) Inadequacy of laws

                  Existing laws and procedures for redressing these injuries are
                  inadequate to protect consumers.




                                        COMPLAINT                                                 1
             Case 5:21-cv-00465-J Document 1 Filed 05/07/21 Page 2 of 5




        (c) Available non-abusive collection methods

                    Means other than misrepresentation or other abusive debt
                    collection practices are available for the effective collection of
                    debts.

        (d) Interstate commerce

                    Abusive debt collection practices are carried on to a substantial
                    extent in interstate commerce and through means and
                    instrumentalities of such commerce. Even where abusive debt
                    collection practices are purely intrastate in character, they
                    nevertheless directly affect interstate commerce.

        (e) Purposes

                    It is the purpose of this title to eliminate abusive debt collection
                    practices by debt collectors, to insure that those debt collectors
                    who refrain from using abusive debt collection practices are not
                    competitively disadvantaged, and to promote consistent State
                    action to protect consumers against debt collection abuses.

                                 JURISDICTION AND VENUE

        3.      Jurisdiction of this court arises pursuant to 15 U.S.C. 1692k(d), which states that

such actions may be brought and heard before “any appropriate United States district court without

regard to the amount in controversy.

        4.      Defendant conducts business in the state of Oklahoma; therefore, personal

jurisdiction is established.

        5.      Venue is proper pursuant to 28 U.S.C. 1391(b)(2).

                                              PARTIES

        6.      Plaintiff is a natural person who resides in Oklahoma, County of Oklahoma.


        7.      Plaintiff is a consumer as that term is defined by 15 U.S.C. 1692a(3), and according

to Defendant, Plaintiff allegedly owes a debt as that term is defined by 15 U.S.C. 1692a(5).

        8.      Defendant is a debt collector as that term is defined by 15 U.S.C. 1692a(6), and



                                          COMPLAINT                                                2
             Case 5:21-cv-00465-J Document 1 Filed 05/07/21 Page 3 of 5




sought to collect a consumer debt from Plaintiff.

       9.      Plaintiff is informed and believes, and thereon alleges, that Defendant Credit

Control is a collections business with an office in Hazelwood, Missouri.

       10.     Plaintiff is informed and believes that LVNV maintains its headquarters in Las

Vegas, Nevada.

       11.     Upon information and belief, Defendants use interstate mail and make telephone

calls to consumers attempting to collect on defaulted consumer debt

       12.     Defendants acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                  FACTUAL ALLEGATIONS

       13.     In the first half of 2019, Defendant Credit Control sent correspondence to Plaintiff

seeking and demanding payment for a debt purportedly owed to Defendant LVNV, that was

originated with Capital One, NA for a defaulted, consumer debt. Upon information and belief,

Defendant Credit Control has been engaged by Defendant LVNV to assist it with collection of the

account.

       14.       On June 13, 2019, Plaintiff sent a certified letter to Defendant Credit Control

advising Defendants that he refused to pay the alleged debt pursuant to 15 U.S.C. §1692c(c).

       15.       According to USPS delivery confirmation receipts, Defendant Credit Control

received Plaintiff’s correspondence on June 17, 2019.

       16.       Pursuant to 15 U.S.C. §1692c(c), after Defendants received Plaintiff’s written

notice, Defendants may not further communicate with Plaintiff regarding the debt, except only for

limited purposes, such as to advise Plaintiff that Defendant is ceasing communications or notifying

Plaintiff that Defendants are invoking a certain remedy, like filing a lawsuit or notifying the

consumer that efforts to collect have been stopped as requested by the consumer.


                                         COMPLAINT                                                      3
              Case 5:21-cv-00465-J Document 1 Filed 05/07/21 Page 4 of 5




        17.      A notice sent pursuant to 15 U.S.C. §1692c(c) is effective upon receipt.

        18.      Specifically, 15 U.S.C. §1692c(c) states, with emphasis:

                       (c) Ceasing communication

                       If a consumer notifies a debt collector in writing that the
                       consumer refuses to pay a debt or that the consumer wishes
                       the debt collector to cease further communication with the
                       consumer, the debt collector shall not communicate further
                       with the consumer with respect to such debt....

                       If such notice from the consumer is made by mail, notification
                       shall be complete upon receipt.


        19.      However, after receiving Plaintiff’s notice mailed pursuant to 15 U.S.C.

§1692c(c), Defendant Credit Control sent Plaintiff additional communications seeking to collect

the debt on behalf of Defendant LVNV, including letters dated April 23, 2020, and January 18,

2021.

        20.      Plaintiff has suffered actual damages as a result of these illegal collection

communications by these Defendant in the form of anger, anxiety, frustration, amongst other

negative emotions, as well as suffering from unjustified and abusive invasions of personal privacy.

                              COUNT I
   DEFENDANTS VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT,
                    (FDCPA), 15 U.S.C. § 1692 et seq.


        21.     Defendants violated §1692c(c) of the FDCPA by continuing its attempts to collect

a debt from Plaintiff after Plaintiff notified Defendants in writing that Plaintiff refused to pay the

alleged debt.

        WHEREFORE, Plaintiff, Ian Rupert, respectfully prays that judgment be entered against

Defendant, Credit Control, LLC, for the following:

        a)      Statutory damages of $1,000.00, pursuant to the FDCPA, 15 U.S.C. 1692k;



                                         COMPLAINT                                                   4
           Case 5:21-cv-00465-J Document 1 Filed 05/07/21 Page 5 of 5




      b)     Actual damages pursuant to the FDCPA, 15 U.S.C. 1692k;

      c)     Costs and reasonable attorney’s fees pursuant to the FDCPA, 15 U.S.C. 1692k;

and

      d)     Any other relief that this court deems to be just and proper.



                                           Respectfully submitted,

                                           /s/ Victor R. Wandres        _
                                           Victor R. Wandres, OBA #19591


                                           1202 E. 33rd Street
                                           Tulsa, OK 74105
                                           (918) 200-9272 voice
                                           (918) 895-9774 fax
                                           7584@paramount-law.net




                                      COMPLAINT                                         5
